DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toyoda et al. [EP2144218, of record, previously cited, “Toyoda”] in view of Fukushima et al. [US2010/0277684, newly cited, “Fukushima”]. 
Toyoda discloses a method of manufacturing an image display apparatus wherein an image display member (21) and a light-transmissive cover member (22) having a light shielding layer (42) formed around an outer edge of the cover member are laminated to each other via a light- transmissive cured resin layer (44) formed from a liquid photocurable resin composition such that a surface of the light-transmissive cover member on which the light shielding layer is formed is arranged on a side of the image display member. Toyoda discloses the method comprises coating the surface of the light-transmissive cover member (22) on which the light shielding layer (42) is formed with the liquid photocurable resin (34) composition in a thickness thicker than that of the light shielding layer so that a step formed by the light shielding layer and the surface of the light-transmissive cover member on which the light shielding layer is formed is canceled (Figure 1a and 1b; paragraph 0029);  irradiating UV rays to the coated photocurable resin composition for curing to form a light-transmissive cured resin layer (44) (paragraph 0029, 0026-0027); bonding the light-transmissive cover member (22) with the image display member (21) such that the light shielding layer (42) and the light-transmissive cured resin layer (44) are located between the cover member (22) and the display member (21) (paragraph 0029; Figure 2d). 
Toyoda discloses irradiating UV rays to the coated resin to cure the resin, but fails to disclose irradiating UV rays before the bonding step of bonding the cover member with the display member. 
Fukushima discloses a method of bonding an image display apparatus. Fukushima discloses the method comprises applying a UV curable resin (Figure 5a), applying UV light to the resin to cure the resin (Figure 5b) and after curing the resin bonding the cover member (30) and the display member (10) (Figure 5c) (paragraphs 0071-98). Like Toyoda, Fukushima acknowledges the problem of uncured adhesive at the edge portion under the light shield (paragraph 0076). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Toyoda by curing the resin before bonding as taught by Fukushima in order to ensure the resin is completely cured and there is no remaining uncured portions under the light shield after bonding, and also to prevent running of the resin during the bonding step. 
With respect to claim 2, Toyoda discloses the image display member is a liquid crystal display panel (paragraph 0076). 
With respect to claim 5, Toyoda discloses the liquid photocurable resin composition contains polyurethane-based (meth)acrylate or polyisoprene-based (meth)acrylate, and a photopolymerization initiator (paragraph 0051). 
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toyoda, Fukushima, and further in view of Suwa et al. [WO2011/112447, of record, previously cited, “Suwa”].
Toyoda as modified discloses a method of manufacturing an image display apparatus. Applicant is referred to paragraph 3 for a detailed discussion of Toyoda as modified. Toyoda discloses the resin layer has a thickness of 50-200pm (paragraph 0024). Toyoda discloses a light shielding layer with a thickness, but does not disclose a specific thickness value. 
Suwa discloses ink steps are conventionally 5-13 micrometers and sometimes as high as 50 micrometers (page 7, lines 26-30). When the thickness of Suwa’s inkstep/light shilding layer is combined with Toyoda’s resin layer thickness, the result is the resin layer having a thickness within the range of 1.2-50 times the thickness of the light shielding layer. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Toyoda by using a light shielding layer thickness as taught by Suwa in order to take advantage of known and suitable dimensions of display components and to ensure light is blocked by the layer without adding unnecessary bulk to the display. 
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toyoda, Fukushima, and further in view of Kamata et al. [US2010/0003425, of record, previously cited, “Kamata”].
Toyoda as modified discloses a method of manufacturing an image display apparatus. Applicant is referred to paragraph 3 for a detailed discussion of Toyoda as modified. Toyoda discloses curing the light-transmissive cured resin layer but is silent as to the cure rate of 90% or more. 
Kamata discloses a method of making a display apparatus. Kamata discloses a cured resin layer and discloses a desired cure rate of 95% (paragraph 0131). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Toyoda to cure to a cure rate of 95% as taught by Kamata in order to ensure a complete cure and to prevent any running or contamination caused by an uncured resin layer. 
Response to Arguments
Applicant’s arguments, filed 12/3/2021, with respect to the rejection under 35 USC 112(b) have been fully considered and are persuasive.  The rejection under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, filed 12/3/2021, with respect to the rejection under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited Fukushima.
Applicant argues Toyoda discloses irradiation by UV light after bonding rather than irradiation by UV light before bonding. Newly cited Fukushima discloses a method of manufacturing an image display apparatus including irradiation of a resin with UV light before bonding a display device and a cover member. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 8, 2022